PER CURIAM.
The final judgment dissolving the marriage of the parties contains a clerical omission in the paragraph numbered 15. Therein the appellee-husband was ordered to be “responsible for all necessary and reasonable hospital, medical and dental expenses of $20.00 per month in the aggregate, not otherwise covered by insurance”. It is clear from the transcript of the proceedings that the court intended that appel-lee-husband be “responsible for all necessary and reasonable hospital, medical and dental expenses in excess of $20.00 per month in the aggregate, not otherwise covered by insurance”. The final judgment is modified accordingly. As modified, the judgment is affirmed.
Affirmed as modified.
WALDEN, C. J., and CROSS and OWEN, JJ., concur.